NO. 12-13-00068-CR

                          IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                     TYLER, TEXAS

SOMER JORDAN WHEAT,                              §      APPEAL FROM THE 241ST
APPELLANT

V.                                               §      JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                         §      SMITH COUNTY, TEXAS
                                  MEMORANDUM OPINION
                                      PER CURIAM
       Somer Wheat appeals her conviction for possession of between four and two hundred
grams of methamphetamine, for which she was sentenced to imprisonment for fifteen years.
Appellant’s counsel filed a brief in compliance with Anders v. California, 386 U.S. 738, 87 S.
Ct. 1396, 18 L. Ed. 2d 493 (1967) and Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App.
1969). Thereafter, Appellant filed a pro se brief. We affirm.


                                          BACKGROUND
       Appellant was charged by indictment with possession of between four and two hundred
grams of methamphetamine and pleaded “guilty.” The matter proceeded to a bench trial on
punishment. Ultimately, the trial court found Appellant “guilty” as charged and sentenced her to
imprisonment for fifteen years. This appeal followed.


                            ANALYSIS PURSUANT TO ANDERS V. CALIFORNIA
       Appellant’s counsel filed a brief in compliance with Anders v. California and Gainous v.
State. Appellant’s counsel states that he has diligently reviewed the appellate record and is of
the opinion that the record reflects no reversible error and that there is no error upon which an
appeal can be predicated. He further relates that he is well acquainted with the facts in this case.
In compliance with Anders, Gainous, and High v. State, 573 S.W.2d 807 (Tex. Crim. App.
[Panel Op.] 1978), Appellant’s brief presents a chronological summation of the procedural
history of the case and further states that Appellant’s counsel is unable to raise any arguable
issues for appeal.
       Thereafter, Appellant filed a pro se brief in which she raised the following issues: (1) the
evidence is insufficient to support her conviction; (2) the statute under which she was charged
contained vague terms, namely the terms “adulterants and dilutants,” that caused her to plead
“guilty”; (3) her sentence is improper because the scale upon which the range of punishment is
determined improperly the inclusion of byproducts and the like in the definition of “controlled
substance”; and (4) she received ineffective assistance of counsel at trial. We have reviewed the
record for reversible error and have found none. See Bledsoe v. State, 178 S.W.3d 824, 826-27
(Tex. Crim. App. 2005).


                                          CONCLUSION
       As required by Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991), Appellant’s
counsel has moved for leave to withdraw. See also In re Schulman, 252 S.W.3d 403, 407 (Tex.
Crim. App. 2008) (orig. proceeding). Appellant filed an objection to the motion, and we carried
both the motion and the objection for consideration with the merits. Having done so and finding
no reversible error, Appellant’s objection is overruled, counsel’s motion for leave to withdraw is
hereby granted, and the trial court’s judgment is affirmed.
       As a result of our disposition of this case, Appellant’s counsel has a duty to, within five
days of the date of this opinion, send a copy of the opinion and judgment to Appellant and advise
her of her right to file a petition for discretionary review. See TEX. R. APP. P. 48.4; In re
Schulman, 252 S.W.3d at 411 n.35. Should Appellant wish to seek review of this case by the
Texas Court of Criminal Appeals, she must either retain an attorney to file a petition for
discretionary review on her behalf or she must file a petition for discretionary review pro se.
Any petition for discretionary review must be filed within thirty days from the date of either this
opinion or the last timely motion for rehearing that was overruled by this court. See TEX. R. APP.
P. 68.2. Any petition for discretionary review must be filed with the Texas Court of Criminal
Appeals. See TEX. R. APP. P. 68.3(a). Any petition for discretionary review should comply with




                                                2
the requirements of Texas Rule of Appellate Procedure 68.4. See In re Schulman, 252 S.W.3d
at 408 n.22.
Opinion delivered January 31, 2014.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                              (DO NOT PUBLISH)




                                                           3
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                            JUDGMENT

                                          JANUARY 31, 2014


                                          NO. 12-13-00068-CR


                                    SOMER JORDAN WHEAT,
                                           Appellant
                                              V.
                                     THE STATE OF TEXAS,
                                           Appellee


                                 Appeal from the 241st District Court
                         of Smith County, Texas (Tr.Ct.No. 241-1168-12)

                       THIS CAUSE came to be heard on the appellate record and briefs filed
herein, and the same being considered, it is the opinion of this court that there was no error in the
judgment.
                       It is therefore ORDERED, ADJUDGED and DECREED that Appellant’s
counsel’s motion to withdraw is granted, the judgment of the court below be in all things
affirmed, and that this decision be certified to the court below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Griffith J., and Hoyle, J.